Order entered June 6, 2016




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                          No. 05-15-01196-CR

                                MICHAEL POLLARD, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-60037-V

                                              ORDER
       Appellant’s June 1, 2016 second motion for extension of time to file appellant’s brief is

GRANTED. Appellant’s brief received by the Clerk of the Court on June 1, 2016 is DEEMED

timely filed on the date of this order.

       The State’s brief shall be due THIRTY DAYS from the date of this order.


                                                         /s/   LANA MYERS
                                                               JUSTICE